             Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 1 of 16




      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      -------------------------------------------------------------------------x
      ALEXANDER ANDERSON,
                                                                                   [PROPOSED] JOINT
                                                                      Plaintiff,   PRE-TRIAL ORDER

                                      -against-                                    16 Civ. 1051 (GBD) (KHP)
      NEW YORK CITY HEALTH AND HOSPITALS
      CORPORATION and ATHENA MOTAL,

                                                                   Defendants.
      -------------------------------------------------------------------------x


            Plaintiff Alexander Anderson and Defendants New York City Health and Hospitals

Corporation (“H+H”) and Athena Motal (“Motal” and collectively “Defendants”) submit this Joint

Pretrial Order pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure and Section VI of

Judge Daniels’ Individual Rules and Practices in Civil Cases.

i.          Full Caption of the Action

            The full caption appears above.

ii.         Trial Counsel

              Plaintiff:                                                     Defendants:
                 Delmas A. Costin, Jr. Esq.                                  Georgia M. Pestana
                 The Law Office of Delmas A. Costin, Jr.                     Acting Corporation Counsel
                 930 Grand Concourse                                         of the City of New York
                 Bronx, N.Y. 10451                                           New York City Law Department
                 (718) 618-0589 (O)                                          100 Church Street
                 (347) 510-0099 (F)                                          New York, New York 10007
                 dacostin@dacostinlaw.com                                    (212) 356-1105
                                                                             By:     J. Kevin Shaffer
                  Zachary J. Liszka, Esq.                                            jshaffer@law.nyc.gov
                  33 Nassau Avenue, Fl. 2,                                           (646) 370-0695 (cell)
                  Brooklyn, NY 11222
                  347-762-5131 (O)
                  zach@employeelawyer.nyc




Order-57-Jpto                                                   1
           Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 2 of 16




iii.      Subject Matter Jurisdiction

          a. Plaintiff’s Statement: This Court has jurisdiction over this controversy pursuant to

                28 U.S.C. § 1331, § 1343 and 42 U.S.C. §2000e et. seq., 42 U.S.C. § 1983 and has

                supplemental jurisdiction over Plaintiffs' state law claims pursuant to 28 U.S.C.

                §1367.

          b. Defendants’ Statement: Defendants do not dispute subject matter jurisdiction.

iv.       Claims and Defenses

          a. Plaintiff’s Claims:

                    Claims to be Tried

                 i. NYCHRL claim against HHC and Motal for their discriminatory failure to

                    promote Plaintiff to Social Worker Level III in the MCU in 2014. Title VII

                    claims relate to race, color, sex and the intersection of race and sex. NYCHRL

                    claims based on race, color, gender, age and the intersection of race and gender;

                ii. Title VII and NYCHRL claims against HHC for its discriminatory failure to

                    promote him to Social Worker Level III in the MICA program in 2015. Title VII

                    claims relate to race, color, sex and the intersection of race and sex. NYCHRL

                    claims based on race, color, gender, age and the intersection of race and gender

                iii. Title VII and NYCHRL retaliation claims against HHC and Motal with respect to

                    the denial of his promotions to the MCU and MICA positions in 2014, and against

                    HHC only with respect to the denial of his promotion to the MICA position in

                    2015.;




Order-57-Jpto                                        2
           Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 3 of 16




                iv. NYCHRL retaliation claim against HHC and Motal with respect to the verbal

                    counseling, removal of his PASA supervisory duties, and delay in his promotion

                    to Social Worker Level II; and

                v. Title VII and NYCHRL retaliation claims against HHC and Motal with respect to

                    his transfer to the Inpatient Psychiatric Unit, denial of the ability to work with the

                    substance abuse community, assignment of additional work, refusal of his request

                    to transfer out of the Psychiatric Unit or to another hospital, denial of weekly

                    clinical supervision and of requested vacation time, threats of discipline for

                    fabricated attendance issues, and failure to investigate his claims of discrimination.



                    Claims that Will Not be Tried

                  i. Disability discrimination in violation of the New York City Human Rights Law

                     in violation of NYCHRL §8-107 (15) and (28) (9th Cause of Action).



          b. Defendant’s Defenses:

                  i. On March 31, 2020, the Court granted Defendant’s Motion for Summary

                     Judgment with regard to all claims except “Plaintiffs alleged (1) NYCHRL claim

                     against HH[C] and Motal for their discriminatory failure to promote Plaintiff to

                     Social Worker Level III in the MCU in 2014; (2) Title VII and NYCHRL claims

                     against HHS for its discriminatory failure to promote him to Social Worker Level

                     III in the MICA program in 2015; (3) Title VII and NYCHRL retaliation claims

                     against HHC and Motal with respect to the denial of his promotions to the MCU

                     and MICA positions in 2014, and against HHC only with respect to the denial of




Order-57-Jpto                                         3
           Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 4 of 16




                    his promotion to the MICA position in 2015; (4) NYCHRL retaliation claim

                    against HHC and Motal with respect to the verbal counseling, removal of his

                    PASA supervisory duties, and delay in his promotion to Social Worker Level II;

                    and (5) Title VII and NYCHRL retaliation claims against HHC and Motal with

                    respect to his transfer to the Inpatient Psychiatric Unit, denial of the ability to

                    work with the substance abuse community, assignment of additional work,

                    refusal of his request to transfer out of the Psychiatric Unit or to another hospital,

                    denial of weekly clinical supervision and of requested vacation time, threats of

                    discipline for fabricated attendance issues, and failure to investigate his claims of

                    discrimination.” See Memorandum Decision and Order dated March 31, 2020

                    (ECF Dkt. No. 203), adopting Report and Recommendation of Magistrate Judge

                    Katherine H. Parker dated March 2, 2020 (ECF Dkt. No. 193). Accordingly,

                    Plaintiff’s other claims as pleaded in the Second Amended Complaint (ECF Dkt.

                    No. 85), including but not limited to Plaintiff’s disability discrimination claims

                    premised upon a failure to accommodate, are not to be tried.

                ii. The complaint fails to state a claim.

                iii. Plaintiff fails to establish a prima facie case of race, sex, or age discrimination,

                    or retaliation.

                iv. Defendants had legitimate, non-discriminatory and non-retaliatory business

                    reasons for undertaking any of the actions complained of herein.

                v. Plaintiff cannot demonstrate that the above-referenced good faith, non-

                    discriminatory and non-retaliatory business reasons proffered by Defendants are




Order-57-Jpto                                        4
           Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 5 of 16




                     false or pretextual, and that the real reason(s) for Defendants’ conduct was

                     discrimination or retaliation.

                 vi. Plaintiff’s claim for damages is barred, in whole or in part, because Plaintiff has

                     incurred no damages and/or has failed to mitigate his damages.

v.        Trial by Jury and Duration

          a. Plaintiff’s Statement: The case is to be tried with a jury. Plaintiff estimates that his

                direct examination will take four days. Defendants estimate that their cross examination

                of plaintiff’s witnesses and direct examination of their own witnesses will take an

                additional one or two days.

          b. Defendants’ Statement: The case is to be tried to a jury. Defendants request four to

                five trial days, and believe that Plaintiff’s estimated length of trial as set forth above,

                as well as Plaintiff’s identification of 23 witnesses for trial, are disproportionate to the

                needs of the remaining claims in this case.




Order-57-Jpto                                          5
           Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 6 of 16




vi.       Magistrate Judge

          The parties do not consent to trial by a Magistrate Judge.

vii.      Stipulated or Agreed Statements of Fact and Law

          There are no agreed-upon stipulations or statements of fact or law.

viii.     Witnesses

 Witness Name                       In Person/by Deposition

 Plaintiff’s Witnesses:1

 Alex Aleman                        In Person

 Dr. Judith Branche                 In Person

 Annette Burwell                    In Person

 Miriam Carasa                      In Person

 Helen Esanbor                      In Person

 Annette Goodman-Anderson           In Person

 Dr. Luz Green                      In Person

 Maria Kazaki-Maher                 In Person

 David Matthews                     In Person

 Lea Kobayashi-Moore                In Person

 Christina Laboy                    In Person

 Barbara Marrero                    In Person

 William Marshall                   In Person

 David Mathews                      In Person



          Plaintiff reserves the right to call any individual on Defendants’ trial witness list and
          1

also to call any witnesses for impeachment or rebuttal.


Order-57-Jpto                                      6
           Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 7 of 16




    Dr. Abdul Mondul              In Person

    Athena Motal                  In Person

    Dwayne Murray                 In Person

    David Nadal                   In Person

    Nicole Phillips               In Person

    Nicole Robinson               In Person

    Dr. Yvonne Rountree           In Person

    Andre Smith                   In Person

    Milly Toro                    In Person


    Defendant’s Witnesses2:

    Athena Motal                  In Person

    Lilyn Hill                    In Person

    Nicole Robinson               In Person

    Milly Toro                    In Person

    Maria Kazaki-Maher            In Person

    William Marshall              In Person

    Nicole Phillips               In Person

    Helen Esanbor                 In Person

    Miriam Carasa                 In Person

    Manasses Williams             In Person



2
 Defendants reserve the right to call any individual listed on Plaintiff’s trial witness list herein.
Defendants reserve the right to call witnesses for purposes of impeachment or rebuttal.



Order-57-Jpto                                     7
           Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 8 of 16




    David Nadal                       In Person


ix.        Deposition Designations

           Plaintiff does not designate any deposition testimony for trial as all witnesses are expected

to be available for trial.

           Defendants do not anticipate using any deposition testimony other than for rebuttal and/or

impeachment purposes. Defendants object to Plaintiff offering deposition testimony during his

case in chief unless he has established that the witness is unavailable pursuant to Fed. R. Civ. P.

32(a)(4). Defendants respectfully request the ability to submit cross-designations of deposition

testimony at the time that any individual is deemed “unavailable” by the Court. Defendants also

reserve the right to use in its case-in-chief the deposition of any witness who is unavailable

pursuant to Fed. R. Civ. P. 32(4) and Fed. R. Evid. 804(b)(1).

x.         Exhibit List

Plaintiff’s Exhibits3:

                                                  Bates Stamp
     No.    Description                           Prefix      Pages           Objections       Basis
            Applicant Referral - Erickson -                                      **
       1    Erickson - 3-13-14                    Anderson_D    405
            Applicant Referral - Horowitz -                                        **
       2    Motal - 5-13-14                       Anderson_D    3607
            Applicant Referral - Jones-                                            **
       3    Burton                                Anderson_D    3549
            Application - MCU - Anderson                                           **
       4    2014                                  Anderson_D    1812


3
  Defendants object to the admission of any exhibit for which a proper foundation has not been
laid at the time of trial, even those exhibits which Defendants do not dispute are authentic and/or
otherwise admissible. Defendants further object to any exhibit Plaintiff seeks to introduce during
his case-in-chief which was not identified in this proposed exhibit list. Furthermore, while Plaintiff
has provided identification for most of exhibits based on Bates stamps, Plaintiff has not provided
copies of any pre-marked exhibits and the Defendants reserve their right to further objections upon
receipt of pre-marked exhibits.


Order-57-Jpto                                        8
           Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 9 of 16




         Article - Effective Clinical                                      FRE 402,
       5 Supervision                          Anderson     1513-1515       403, 802
                                                                           FRE 402,
       6 CASAC Counselor                      NONE                         403, 802
                                                                           FRE 402,
      7 Certificates                          Anderson     344-345         403, 802
        Documents related to                                           *   FRE 402,
      8 Promotion to SW Level II              Anderson_D   3732-3744       403
        EEO Policy Statements -                                        *   FRE 402,
      9 Williams 11/12/08                     Anderson_D   233-237         403
        Email - 2014-12-2- Anderson to                                     FRE 402,
        Carasa, Nadal, Villanueva re:                                      802
     10 retaliation and discrimination        Anderson     507
        Email - 2014-3-27 - Anderson                                       FRE 402,
        to Kazaki-Maher, Toro,                                             802
     11 Mondul, Branche re: Aleman            Anderson     240
                                                                           FRE 802,
                                                                           contains
            Email - 2014-3-27 -Anderson                                    medical
     12     re: Aleman Complaint              ECF No.      85              PII
            Email - 2014-9-12 - Anderson                                   FRE 402,
            to Carasa, Mondul and Nunez                                    802
            re: retaliation and
     13     discrimination                    Anderson     304-306
            Email 8/17/14 -Anderson to                                     FRE 802
            Motal re: cancellation of
     14     promotion to SW II                Anderson     263
            Email Anderson to Carasa re:                                   FRE 402,
     15     discrimination 2014-10-1          Anderson     224-227         403, 802
            Email Anderson to Carasa re:                                   FRE 402,
     16     discrimination 2014-9-21          Anderson     310-311         403, 802
            Email Anderson to Jimenez re:                                  FRE 402,
     17     discrimination - 2014-9-21        Anderson_D   880             403, 802
            Email Anderson to Marshall re:                                 FRE 402,
     18     discrimination 2014-8-25          Anderson     284-289         403, 802
            Email Anderson to Mondul re:                                   FRE 402,
     19     cancellation of promotion         Anderson     534             802
            Email Anderson to Nadal re:                                    FRE 402,
     20     grievance - 2014--8-18            Anderson     523             403, 802
            Email Anderson to Williams                                     FRE 402,
            and Marshall re: discrimination                                802
     21     2014-10-15                        Anderson     232-234
            Email Mondul to Branche re:                                    FRE 802
     22     Anderson's promotion              Anderson     532



Order-57-Jpto                                     9
          Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 10 of 16




                                                                        FRE 402,
     23 Emails - 2011 re: supervision     Anderson     195-205          802
                                                                   *    FRE 402,
     24 Employee List                     Anderson_D   2171-2175        403, 802
        Employment Interview Report -                              **
     25 Erickson 3/7/14                   Anderson_D   3696-3697
        Employment Interview Report -                              **
     26 Horowitz 5/14/14                  Anderson_D   3608-3609
        Employment Interview Report -                              **
     27 Jones-Burton                      Anderson_D   3550-3551
        Equal Employment Opportunity                               *    FRE 402,
        Program and Affirmative                                         403, 802
     28 Action Plan - Aviles 3/21/12      Anderson     768-772
        Evaluation- 2013-12-20 -                                   *    FRE 402,
     29 Prepared by Helen Esanbor         Anderson_D   1440-1447        403, 802
        Evaluation- 2015-2-15 -                                    *    FRE 402,
     30 Prepared by Kazaki-Maher          Anderson_D   1415-1423        403, 802
        Evaluation- 2015-2-5 - Prepared                            *    FRE 402,
     31 by Kazaki-Maher                   Anderson_D   1406-1414        403, 802
        Evaluation prepared by Esanbor                             *    FRE 402,
     32 11/29/13                          Anderson     566-573          403, 802
        Evaluation prepared by Esanbor                             *    FRE 802
     33 8/29/13                           Anderson_D   1448-1455
        Evaluation-2015-1-16 -                                     *    FRE 402,
     34 Prepared by Kazaki-Maher          Anderson_D   1432-1439        403, 802
        Evaluation-2015-1-16 -                                     *    FRE 402,
     35 Prepared by Kazaki-Maher          Anderson_D   1424-1431        403, 802
        Functional Job Description -                               **
     36 2015-3-4                          Anderson_D   1482-1484
        Functional Job Description -                               **
     37 Anderson - 2013-12-20             Anderson_D   1491-1493
        Functional Job Description -                               **
     38 Anderson - 2015-3-4               Anderson     638-640
        Functional Job Description -                               **
     39 Anderson 1/23/15                  Anderson     591-593
        Functional Job Description -                               **
     40 Anderson 12/27/11                 Anderson_D   1636-1638
        Functional Job Description -                               **
     41 MCU - Erickson 12/13/14           Anderson_D   3679-3681
        Functional Job Description -                               **
     42 MICA                              Anderson_D   3659-3661
        Functional Job Description -                                    FRE 402
     43 Undated (11/29/13??)                           676-677
        Grievance - 2014- 8-11 - by                                *    FRE 402,
     44 Anderson against Motal            Anderson_D   903              403, 802


Order-57-Jpto                                10
          Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 11 of 16




        Grievance -2015-2-23 -by                                    *    FRE 402,
        Anderson against Robinson,                                       403, 802
        Nadal, Johnson re: involuntary                  994-
        transfer to Psychiatric Unit and   Anderson_D   9951019,
     45 retaliation.                       ; Anderson   1001-1002
        HHC Personnel Rules and                                     *    FRE 402,
     46 Regulations                        Anderson     861-941          403, 802
        HR Position Description -                                   **
     47 Social Workers                     Anderson_D   351-360
                                                                    *    FRE 402,
     48 Informal Complaint Procedure       Anderson_D   248-251          403, 802
        Informal Complaint Procedure -                              *    FRE 402,
     49 Complaint Intake Form              Anderson_D   252-254          403, 802
        Intro to Clinical Supervision                                    FRE 402,
     50 OASAS                              Anderson     1516-1530        403, 802
     51 Job Applications within HHC        Anderson     347-351          FRE 402
        Job Description - Social Worker                             **
        Lvl III Behavioral Health
     52 Inpatient                          Anderson_D   3663
        Job Description - Social Worker                             **
     53 Lvl III Mobile Crisis Service      Anderson_D   1811
        Letter - 2012-12-23-                                        **
        Justification for Promotion from
        Social Worker I to Social
        Worker II for the PASA
     54 Program                            Anderson_D   3738-3742
        Letter - 2017-7-21 - Anderson                               *    FRE 402
     55 to Marrero re: resignation         Anderson_D   1840
        Letter -2015-2-19 - Nadal to                                **
        Anderson - Involuntary
        Reassignment to Inpatient
     56 Psychiatric Unit                   Anderson_D   1000
        Letter from Rountree re:                                         FRE 402,
        reasonable accommodation                                         403, 702,
     57 2015-12-28                         Anderson_D   1095             802
        Letter from Rountree re:                                         FRE 402,
        reasonable accommodation                                         403, 702,
     58 2015-9-24                          Anderson_D   971              802
                                                                         FRE 402,
        Letter Green to HHC re:                                          403, 702,
     59 transfer Anderson - 2016-2-6       Anderson     13               802
                                                                         FRE 402,
        Letter Green to HHC re:                                          403, 702,
     60 transfer Anderson - 2016-6-13      Anderson     14               802




Order-57-Jpto                                 11
          Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 12 of 16




        Letter Phillips to Anderson re:                            *    FRE 402,
     61 no transfer - 2015-10-13          Anderson_D   970              403, 802
        Letter-2015-10-13 - Phillips to                            *    FRE 402,
        Anderson re: Request for                                        403, 802
     62 Reasonable Accommodations         Anderson_D   970
                                                                        FRE 402,
        Letter-2015-10-19-Rountree re:                                  403, 702,
     63 Reasonable Accommodations         Anderson     31               802
                                                                        FRE 402,
        Letter-2015-6-23-Rountree re:                                   403, 702,
     64 Reasonable Accommodations         Anderson_D   976              802
                                                                        FRE 402,
        Letter-2017-6-23-Rountree re:                                   403, 702,
     65 Reasonable Accommodations         Anderson     33               802
        Non-Discrimination For                                     *    FRE 402,
        Persons with Disabilities                                       403, 802
     66 12/9/08                           Anderson_D   237-239
        OASAS Counselor Scope of                                        FRE 402,
     67 Practice                          ECF No.      180-13           403, 802
        Operating Procedure No. 20-10-                             *    FRE 402,
        Employee Performance and                                        403, 802
     68 Conduct                           Anderson_D   200-206
        Operating Procedure No. 20-16                              *    FRE 402,
        - Recruitment for Vacant                                        403, 802
        Positions Through Posting,
        Advertisement, and
     69 Recruitment Agencies              Anderson     1658-1662
     70 Organizational Charts             Anderson_D   367-370     *    FRE 402
                                                                        FRE 402,
     71 Patient Safety Alert              Anderson     460-463          403, 802
        Personnel Requisition -Burton-                             **
     72 Jones                             Anderson_D   3530
                                                       974-975,    *    FRE 402,
                                                       956-957,         403, 802
     73 Phillips - Notes                  Anderson_D   898
        Request for a Transfer Form -                              *    FRE 402,
     74 Blank                             Anderson     942              403, 802
        Request for Leave and                                      **
        Approved Absence - Denied by
     75 Kazaki-Maher on 11/26/14          Anderson     366
        Request for Leave and                                      **
        Approved Absence - Denied by
     76 Kazaki-Maher on 11/26/14          Anderson     364
        Request for Leave of Approved                              **
     77 Absence - Aleman 2014-11-24       Anderson_D   414



Order-57-Jpto                                12
               Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 13 of 16




                Request for Leave of Approved                                   **
          78    Absence -Burwell                Anderson        365
                Resume - Anderson - MCU                                         **
          79    Application                     Anderson_D      1813-1815
          80    Resume - Burton                 Anderson_D      3556-3558       **
          81    Resume - Erickson               Anderson_D      1817-1818       **
          82    Resume - Horowitz               Anderson        492-493                   FRE 402
          83    Resume - Kazaki-Maher           Anderson        1164-1166                 FRE 402
                Salary Range for Social                                         *         FRE 402,
          84    Workers                         Anderson_D      3678                      802
                                                                                          FRE 402,
          85 US DOH                             ECF No.         180-59                    403, 802
             Spreadsheet - Social Worker                                        *         FRE 402,
          86 Promotions                         Anderson_D      3732-3733                 403
             HR Spreadsheet - Cancellation                                      *         FRE 402,
          87 of Anderson's Promotion            Anderson_D      3734-3735                 403
             Personnel Requisition Form No.                                     *         FRE 402,
             14-328 re: plaintiff’s promotion                                             403
             from Social Worker Level I to
          88 Social Worker Level II             Anderson_D      3736
             Personnel Requisition Form No.                                     *         FRE 402,
             15-159 re: plaintiff’s promotion                                             403
             from Social Worker Level I to
          89 Social Worker Level II             Anderson_D      3744




Defendants’ Exhibits4:
    Ex.           Bates No.                       Description                   Objections    Basis
                                                  Functional Job Description
          A       ANDERSON_D001491-1493           of Alexander Anderson,
                                                  dated December 20, 2013            **
                                                  HHC       Social     Worker
          B       ANDERSON_D000351 - 360
                                                  Position Description               **
                                                  Organizational Charts from
          C       ANDERSON_D000367-370
                                                  2013-2016                          **

4
 Pursuant to the Court’s Individual Rules, Defendant does not include exhibits which it intends to
use for purposes of impeachment or rebuttal. Further, Defendant reserves the right to amend and/or
supplement this document at a later time in accordance with all applicable laws and rules and with
permission of the Court. Defendant reserves its right to offer any of the exhibits identified by
Plaintiff


Order-57-Jpto                                      13
          Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 14 of 16



                                                                               FRE
                                          Letter    re:   Horowitz
                                                                               402,
     D          ANDERSON_D003631          promotion, dated April 4,
                                                                               403,
                                          2014                                 802
                                                                          *
                                          Applicant     referral    re:
     E          ANDERSON_D003607
                                          Horowitz                        **
                                          Employment         interview
      F         ANDERSON_D003608-3609
                                          report re: Horowitz             **
                                          Job posting for MCU
     G          ANDERSON_D001811          position dated January 17,
                                          2014                            **
                                          Plaintiff’s Applicant Profile
     H          ANDERSON_D001812 - 1815   and Resume for MCU
                                          position                        **
                                          Jessica        Erickson’s
      I         ANDERSON_D001816-1818     Applicant   Profile   and
                                          Resume for MCU position         **
                                          Employment          interview
      J         ANDERSON_D003696-3697
                                          report re: Jessica Erickson     **
                                          Applicant     referral    re:
     K          ANDERSON_D003695
                                          Jessica Erickson                **
                                          Memo re: Burton-Jones
     L          ANDERSON_D003531          promotion request dated
                                          February 17, 2015               **
                                          Personnel Requisition Form
     M          ANDERSON_D003530          No. 15-491 re: Burton-
                                          Jones                           **
                                          Applicant Referral re:
                                          Burton-Jones, dated April
     N          ANDERSON_D003549          17, 2015, and Employee
                                          Interview Report, dated
                                          February 20, 2015               **
     O          ANDERSON_D003556-3558     Burton-Jones’ Resume            **
                                          Memo dated February 19,
                                          2015,     re:    Plaintiff’s
      P         ANDERSON_D001000          reassignment from PASA to
                                          Inpatient       Psychiatric
                                          Service Unit 10C                **




Order-57-Jpto                              14
          Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 15 of 16




                                        Personnel Requisition Form
                                        No. 14-328 re: plaintiff’s
     Q          ANDERSON_D003736        promotion from Social
                                        Worker Level I to Social
                                        Worker Level II                **
                                                                             FRE
                                        Action       Plan        for
                                                                             402,
     R          ANDERSON_D001456        Improvement re: Evaluation
                                                                             403,
                                        period 8/29/12 to 8/23/18            802
                                                                       *
                                        Plaintiff’s     Performance
      S         ANDERSON_D001448-1455   Evaluation     for    period
                                        8/29/12 to 8/28/13             **
                                        Memorandum re: Anderson
     T          ANDERSON_D003738-3739   Promotion Request, dated
                                        December 23, 2013              **
                                        Email from Plaintiff to
     U          ECF Dkt. No. 179-19     Alexander Aleman, dated
                                        March 27, 2014                 **
                                        Emails between Plaintiff
     V          ANDERSON_D000263        and Motal, dated August 7,
                                        2014                           **
                                        Personnel Requisition Form
     W          ANDERSON_D003744
                                        No. 15-159                     **
                                                                             FRE
                                        Memorandum re: Burwell
                                                                             402,
     X          ANDERSON_D000403        reassignment, dated March
                                                                             403 and
                                        27, 2015                             802
                                                                       *
                                        Plaintiff’s Request for
                                        Leave      or  Approved
     Y          Anderson0366
                                        Absence, dated November
                                        26, 2014                       **
                                        Aleman Request for Leave
     Z          ANDERSON_D000414        or Approved Absence Form,
                                        dated November 24, 2014        **
                                        Burwell Request for Leave
    AA          Anderson0365            or Approved Absence Form,
                                        dated December 8, 2014         **
                                        Plaintiff’s      Resignation
    BB          Anderson_D001840
                                        Letter, dated July 21, 2017    **




Order-57-Jpto                            15
          Case 1:16-cv-01051-GBD Document 212 Filed 07/02/21 Page 16 of 16




Dated: New York, New York
       July 2, 2021

Respectfully submitted,

 Delmas A. Costin, Jr. Esq.                         Georgia M. Pestana
 The Law Office of Delmas A. Costin, Jr., PC        Acting Corporation Counsel
 930 Grand Concourse, Ste. 1F                       of the City of New York
 Bronx, N.Y. 10451                                  Attorney for Defendants
 (718) 618-0589 (O)                                 New York City Law Department
                                                    100 Church Street, Room 2-125
                                                    New York, New York 10007
                                                    (212) 356-1105


 By:             /s/                                By:             /s/
           Delmas A. Costin, Jr.                          J. Kevin Shaffer




SO ORDERED:

                                                    _____________________________
                                                    Hon. George B. Daniels, U.S.D.J.




Order-57-Jpto                                  16
